Citation Nr: 1536649	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for disability of the right foot and great toe.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to an increased disability rating for back disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to February 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a March 2010 decision, the RO denied service connection for right foot disability, hearing loss, and tinnitus. The RO granted service connection for back disability, and assigned a 20 percent disability rating. In an August 2011 rating decision, the RO continued the 20 percent rating for back disability.

In July 2012, the Veteran had a hearing before an RO Decision Review Officer (DRO). In June 2015, he had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). His claims file contains transcripts of those hearings.

The issues of service connection for tinnitus and the rating for back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Parachute jumping during service was not followed by any record of right foot or great toe pain or injury.

2. Arthritis and other disorders of the right foot and great toe that were documented years after service are not attributable to parachute jumping or any injury during service.

3. On testing of the Veteran's hearing, in each ear, each of the auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz was lower than 26 decibels, and the speech recognition score was higher than 94 percent.


CONCLUSIONS OF LAW

1. Current disabilities of the right foot and great toe were not incurred or aggravated in service, and may not be presumed to be service connected. 38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The Veteran's hearing does not constitute hearing impairment disability for VA disability benefits purposes; thus, he does not have current disabling hearing loss. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in September 2009 and June 2011. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the June 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted that hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

The claims file contains service treatment records, post-service treatment records, reports of VA examinations, and transcripts of the 2012 DRO and 2015 Board hearings. The examination reports and treatment records provide relevant information that is sufficient to proceed with decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Right Foot Disability

The Veteran contends that he sustained injury of his right foot and great toe in one or more parachute jumps during service. 

Service connection may be established  for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Court has explained that, in general, service connection on a direct basis requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 

evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On the report of a May 1983 medical examination of the Veteran for entrance into service, the Veteran's feet were normal. His service personnel records show that he received basic airborne training and was assigned as a parachutist. His service medical records do not reflect any report of or treatment for foot injury or pain. He reports that he did not undergo medical examination at separation from service, and there is no record of any separation examination.

The Veteran has not indicated that he received any medical treatment during the year following his separation from service. As there is no evidence that disabling arthritis became manifest in his right foot during that year, there is no basis to presume service connection for right foot arthritis.

In private podiatry treatment in July 2002, the Veteran reported a six month history of pain in his right great toe. He related having had a painful bump on the top of that toe for more than 20 years. He indicated that, in the most recent six months, he had experienced increased inflammation. He stated that presently he had sharp, shooting pain with every step. He reported that the pain caused trouble with walking and made exercise impossible. He indicated that normally he was an avid runner and cyclist, but that presently the foot and toe problems limited him to 20 miles a day of biking, and made him unable to run. The treating clinician noted a decreased dorsalis pedis pulse in the right first metatarsal phalangeal joint (MTPJ). There was pain on palpation and a palpable bony ridge at that joint. Right foot x-rays showed elevatus and dorsal spurring and of the right first metatarsal. The clinician diagnosed right hallux rigidus, capsulitis, and first metatarsal elevatus. Treatment included an injection to address pain. The clinician discussed surgical and nonsurgical treatments. In August 2002, the Veteran stated that he had significant pain relief from the injection into the MTPJ. He indicated that recently he had new onset of pain, and that he jammed the toe and incurred increased pain. He stated that most of the pain was between the first and second metatarsals. The clinician noted pain on palpation at the right first intermetatarsal spine and the dorsal right first metatarsal, and decreased dorsalis pedis pulse at the right first metatarsal. The clinician's diagnoses were right hallux rigidus and capsulitis and sprain of the right foot.

In October 2009, the Veteran wrote that he injured his right foot and great toe in parachute jumps during service. In November 2009, the Veteran's father wrote that the Veteran sustained injuries to his spine, right foot, and ears during service. He stated that from the time of the Veteran's service he had witnessed the disabling results of those injuries.

On VA examination in February 2010, the Veteran reported that he injured his right foot and great toe in parachute jumping during service. He stated that during service he did not seek medical treatment for that foot. He reported that presently he had intermittent pain in his right foot and great toe, made worse with weight bearing. He stated that the pain was 7 out of 10 in severity, and made him unable to walk more than three blocks without a rest. He indicated that he had post-service employment in sales, and presently was not employed.

The examiner reported having reviewed the claims file. He noted that the Veteran's service records showed his parachuting duties, and that his service medical records were silent for foot problems. He discussed the records of the 2002 private treatment for foot pain. He observed that the Veteran walked with a slight limp. On examination of the right foot, he found evidence of swelling, and no evidence of tenderness, painful motion, or weakness. Right foot x-rays showed moderate to severe degenerative changes in the right first MTPJ. There was no acute fracture or dislocation. The examiner provided the opinion that it is less likely than not that the degenerative changes in the Veteran's right first MTPJ were due to parachute jumping. The examiner explained that there was no medical documentation of a right great toe issue until 2002, and that 2002 records showed that he jammed the toe.

In the July 2012 DRO hearing, the Veteran reported that he injured his right foot in parachute jumping during service. He stated that when he left service, that foot was deformed. He indicated that he did not have treatment for the foot until about ten years after separation from service. He noted that post-service x-rays of the right foot showed bone spurs.

In May 2015, the Veteran saw a private physician for right foot pain. Right foot x-rays showed a history of old fractures and spurs. The physician listed a diagnosis of primary right foot pain. The physician prescribed pain medications and referred the Veteran for an orthopedic consultation.

In the June 2015 Board hearing, the Veteran stated that he sustained a fracture of his right foot at the great toe and back while parachuting during service.  (See Transcript at 16.)  He reported that he did not go to sick call, but instead relied on over-the-counter medication. He stated that he first sought treatment for right foot problems in about 1994. He indicated that he also had right foot treatment in 2015. He stated that the clinician he saw recently recommended surgery.

In written notes that were added to the Veteran's claims file in June 2015, he asserted that right foot injuries occurred while he was in service, had continued to affect him since service, and had produced disability that had worsened over time. He indicated that the parachute jumping in service was physically traumatic. He stated that presently foot pain interfered with his functioning and made him unable to run or walk.

As noted above, direct service connection is based on (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. The Veteran has current disability of the right foot and great toe. In 2002, a podiatrist found hallux rigidus, capsulitis, and first metatarsal elevatus, and sprain. In 2010, a VA examiner found degenerative changes of the right MTPJ.

The Board acknowledges that parachuting is an inherently dangerous activity with a risk of injury.  Despite such, the absence of treatment for a toe or back fracture is a factor the Board has considered in evaluating the claim.  In addition, the absence of treatment for a right foot condition for many years after service is another factor the Board has considered.  

While the 2002 record references a more than 20 year history of a painful bump on the right great toe, he did not indicate at that time, however, whether the 20 year old bump on the toe followed any injury or traumatic activity involving the foot.  In addition, he did not describe a service injury resulting in a fracture.  

While the Veteran and his father assert a nexus between parachute jumping in service and current right foot and great toe disability, the opinion in the report of the February 2010 VA examination is against such a nexus. That opinion was based on review of the claims file and examination of the Veteran. In explanation, it was noted that there was no medical documentation of a right foot and toe problem earlier than 2002. As the physician is competent to address medical questions, his opinion on medical causation carries significant evidentiary weight.

In summary, the evidence shows current right foot and great toe disability. While there is evidence both for and against the claim; the evidence is not in equipoise allowing for the application of the benefit of the doubt doctrine.  The greater weight of the evidence is against incurrence of right foot and great toe injury during service. 

Hearing Loss

The Veteran contends that he has disabling hearing loss that was caused by noise exposure during his service, which included duties in field artillery.

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160.

The Veteran's service personnel records show that he had principal duty in field artillery. He has reported that in the course of his artillery training and duties he was exposed to noise from the firing of weapons and the explosion of mines and artillery rounds.

The Veteran underwent hearing testing in May 1983, on examination for entrance into service. At that time, in each ear the auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for each of the frequencies were less than 26 decibels. Speech recognition was not tested. Thus, in May 1983 he did not have impaired hearing that is considered a disability for VA disability benefits purposes. His service medical records do not include the report of any hearing testing later in service. His service medical records do not contain any reports of acoustic trauma, ear pain, or other symptoms affecting the ears. He reports that he did not undergo medical examination at separation from service, and there is no record of any separation examination.

The Veteran submitted in 2009 a claim for service connection for hearing loss. On VA examination and audiological testing in January 2010, in each ear the auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for each of the frequencies were less than 26 decibels. Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear. That testing thus showed that he did not have impaired hearing that is considered a disability for VA disability benefits purposes.

In the June 2015 Board hearing, and in written notes added to the file in June 2015, the Veteran expressed his understanding that the VA definition provided that hearing loss is a disability if any three of the auditory thresholds in the relevant frequencies, added together, added up to 26 decibels or greater. He asserted that by that definition he had disabling hearing loss on the 2010 testing. As the undersigned VLJ explained at that hearing, the Veteran's statement reflects a misunderstanding of the VA definition of hearing loss disability. When the regulation at 38 C.F.R. § 3.385 states that impaired hearing loss is considered a disability if "the auditory thresholds for at least three of these frequencies are 26 decibels or greater," that means that three of the thresholds must each be 26 decibels or greater. While the regulation does mention three thresholds, the plain meaning of the regulation is that three of the thresholds, considered separately, must each be at or above 26 decibels. It does not mean that the requirement is met when the sum of three thresholds added together is at least 26 decibels.

Under the definition as it is written in 38 C.F.R. § 3.385, and as it has been consistently applied by VA, the Veteran's hearing levels on testing in 2010 did not constitute disabling hearing impairment for VA disability benefits purposes. He has not indicated that he has undergone other hearing testing. As he does not have a current hearing loss disability for VA purposes, service connection for hearing loss disability cannot be granted.


ORDER

Entitlement to service connection for disability of the right foot and great toe is denied.

Entitlement to service connection for hearing loss is denied.


REMAND

The Board is remanding the issues of service connection for tinnitus and the rating for back disability to the RO for additional development.

The Veteran contends that he began to have tinnitus during service, and that tinnitus continued through the end of service and thereafter. He reports that he was exposed to noise from the firing of weapons and the explosion of mines and artillery rounds during artillery training. His service personnel records show that he had principal duty in field artillery.

In a January 2010 VA examination, the Veteran reported having a great deal of noise exposure in his artillery duties. He stated that after a day of particularly great noise exposure in artillery training, he began to experience ringing in his ears, accompanied by a sensation that his ears were plugged. He reported that those symptoms continued thereafter. On examination and testing, the Veteran did not have disabling hearing loss. Distortion-product otoacoustic emissions (DPOAE) were present at 2000 to 6000 Hertz, and reduced or absent at 8000 Hertz bilaterally. The examiner expressed the opinion that it is less likely than not that the Veteran's tinnitus was caused by noise exposure during his artillery service. She explained that the reduced or absent OAEs are a measure of cochlear outer hair cell function, and that cochlear dysfunction is among several potential causes of tinnitus. Because OAEs had not been measured during the Veteran's service to allow for comparison, she stated, it was unknown whether there was a change in cochlear function related directly to military service.

The 2010 examiner indicated that, because potential ear damage was not measured during the Veteran's service, it is not possible to know whether tinnitus-causing damage occurred then. In that reasoning, it appears that the examiner treated absence of information as to an injury as evidence that there was no injury, and that she required a high degree of certainty. The Veteran asserts that tinnitus began in service. Tinnitus is subjectively experienced and normally is not perceptible to others. The Board will remand the issue for a new VA examination, file review, and opinion, with questions framed to explore the likely etiology in terms that are more consistent with VA's practice of weighing evidence to resolve reasonable doubt in the claimant's favor.

The RO has described the Veteran's service-connected back disability as lumbar disc disease at L5-S1. The Veteran contends that over time the disorder is worsening and producing increasing impairment. The effects and impairment he described in June 2015 Board hearing are worse than those noted in the most recent VA medical examination, which was in October 2012. The Board will remand the rating issue for a new VA examination to obtain current findings regarding his back disability. In addition, the Veteran has reported that he receives VA treatment for his back pain. Records of that treatment are not in the claims file. On remand, the Veteran should be asked which VA facilities treat his back disability, and the treatment records should be obtained.

Accordingly, these matters are REMANDED for the following action:

1. Ask the Veteran to identify the VA medical facilities where he has received treatment for his back pain and back disability.

2. Request from the VA facilities that the Veteran identifies records of all outpatient and inpatient treatment of the Veteran from January 2009 forward. Associate those records with the claims file.

3. Schedule the Veteran for a VA audiology or otolaryngology examination to address the likely etiology of the Veteran's tinnitus. Provide the Veteran's claim file to the examiner for review. Ask the examiner to review the claims file, interview the Veteran about his history of noise exposure and tinnitus, and examine the Veteran. Ask the examiner to provide opinion addressing the following questions:

A. Noting that the Veteran's service records show field artillery service, is the noise exposure during service that the Veteran reports reasonably consistent with the onset and subsequent course of tinnitus that he describes?

B. Assuming that the Veteran's accounts of noise exposure during and after service are credible, is the onset and subsequent course of tinnitus that he describes reasonably consistent with that history?

C. Is it at least as likely as not (at least a 50 percent likelihood) that the Veteran's current tinnitus had onset in service and continued or recurred after service?

Ask the examiner to explain the conclusions reached.

4. Schedule the Veteran for a VA spine examination to address the current manifestations, effects, and extent of his service-connected back disability, which has been described as lumbar disc disease. Provide the Veteran's claim file to the examiner for review. Ask the examiner to review the report current findings regarding the back disability. Whether or not the Veteran reports present employment, ask the examiner to include findings on the effects of the back disability on the Veteran's capacity for employment-related tasks and employment in general. Ask the examiner to explain the conclusions reached.

5. Thereafter, review the expanded record and reconsider the remanded claims. If any of those claims remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


